Citation Nr: 0303204	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  00-00 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by migratory joint pain, to include arthritis of 
the left hip and tendinitis of the right knee and to include 
as due to an undiagnosed illness.

2.  Entitlement to service connection for disability 
manifested by muscular pain, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for disability 
manifested by headaches, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Maine Bureau of Veterans 
Services



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1966 to June 1969 
and from August 1991 to August 1992.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Reno, Nevada.  Jurisdiction over the veteran's 
appeal has since been transferred to the Togus, Maine, 
Medical and Regional Office Center (M&ROC).  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  Since his Persian Gulf service the veteran has manifested 
chronic migratory joint and muscle pains in both the upper 
and lower extremities, diagnosed as nonspecific periarthritis 
and etiologically related to active military service.

3.  Osteoarthritis of the left hip and Dupuytren's 
contractures of both hands are etiologically related to the 
nonspecific periarthritis associated with the veteran's 
Persian Gulf service.

4.  The veteran's headaches are symptoms of service-connected 
PTSD and/or cervical disability, and not representative of an 
independent disability entity.


CONCLUSIONS OF LAW

1.  An illness manifested by migratory joint and muscle pains 
and diagnosed as nonspecific periarthritis affecting both the 
upper and lower extremities, was incurred in active duty.  
38 U.S.C.A. §§ 1110, 1116, 1117, 1118, 1131 (West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).  

2.  Osteoarthritis of the left hip and Dupuytren's 
contractures of both hands were incurred in active duty.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).

3.  A headache disability, to include as a manifestation of 
an undiagnosed illness, was not incurred in or aggravated by 
active duty, nor may its incurrence or aggravation during 
active duty be presumed.  38 U.S.C.A. §§ 1110, 1117, 1118, 
1131 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  For the purposes of this 
decision, the Board will assume that the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that in rating decisions and a statement 
of the case, the veteran has been informed of the 
requirements for the benefits sought on appeal, the evidence 
considered by the RO, and the reasons for its determinations.  
As noted in the Board's March 2002 decision, the RO has 
attempted to obtain the veteran's service medical and 
personnel records, as well as records from the Social 
Security Administration.  The RO has been unsuccessful in 
that the relevant service departments and the Social Security 
Administration have reported that searches have been 
negative.  The veteran has been fully advised and has 
informed VA he has no copies of either service records or 
records from the Social Security Administration.  In 
connection with its request for additional development in 
February 2002, the Board advised the veteran via a letter 
dated in June 2002 as to the assistance that it would provide 
in obtaining evidence and information in support of his 
claims and also advised him of his responsibilities in 
providing information needed to enable VA to obtain evidence 
and information in support of his claim.  The claims file 
reflects receipt of additional VA outpatient records.  
Moreover, the veteran has been afforded a comprehensive VA 
examination to determine the nature and etiology of the 
disabilities at issue.  The veteran has been provided with 
notice of the Board's intent to rely on the recently 
developed evidence; he did not respond with additional 
evidence or argument and neither he nor his representative 
has otherwise identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations, see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as well as the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Where a veteran served for at least 90 days during a period 
of war and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446.  That statute, in part, added a new section 1117 to 
Title 38, United States Code.  Section 1117 authorized VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans. 

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.  

In November, 2001, the VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002. 

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. 
§§ 1117, 1118, including a complete revision of § 1117(a), 
which now provides as follows:

(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-
(A) during service on active duty in the Armed 
Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or
(B) to a degree of 10 percent or more during the 
presumptive period prescribed under subsection (b).

(2) For purposes of this subsection, the term 
'qualifying chronic disability' means a chronic 
disability resulting from any of the following (or any 
combination of any of the following):
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms.
	(C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under subsection 
(d) warrants a presumption of service-connection..

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.  

A whole new subsection (g) was added to § 1117, as follows: 

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following:
(1) Fatigue.
(2) Unexplained rashes or other dermatological 
signs or symptoms.	(3) Headache.
(4) Muscle pain.
(5) Joint pain.
(6) Neurological signs and symptoms.
(7) Neuropsychological signs or symptoms.
(8) Signs or symptoms involving the upper or lower 
respiratory system.
(9) Sleep disturbances.
(10) Gastrointestinal signs or symptoms.		
(11) Cardiovascular signs or symptoms.
(12) Abnormal weight loss.
(13) Menstrual disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107-103, 115 Stat. 976 (2001).

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

There is a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule in cases in which service records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991). 

Factual Background

The veteran had active service from October 1966 to June 
1969, to include over one year and nine months' service in 
the Republic of Vietnam.  He is in receipt of awards and 
decorations to include a meritorious unit citation and an air 
medal.  He is service-connected at the 100 percent rate for 
PTSD related to traumatic incidents of his Vietnam service.  

The claims file contains VA medical records dated from 
December 1987 to July 1991.  In December 1987 the veteran 
underwent an initial Agent Orange examination.  A December 8, 
1987, record notes he had served in possible defoliated areas 
in Vietnam.  There was no evidence of joint or muscle 
deformities or tenderness.  The examination form includes 
note that the veteran had had no significant medical problems 
in Vietnam.  He denied significant injuries.  He reported 
having had headaches in the 1970s, without having sought 
medical treatment.  

The veteran also had active service from August 1991 to 
August 1992, and served in Southwest Asia from August 1991 to 
July 1992.  Service medical records are unavailable.

In October 1996, the veteran filed a claim for VA benefits, 
specifically identifying joint pain.  Later in October 1996, 
the RO advised him of the need for additional information 
relevant to the anatomical location of the claimed medical 
problems and as to any in-service or post-service treatment 
or lay evidence supporting in-service incurrence and chronic 
disability. 

VA outpatient records dated in December 1996 and January 1997 
reflect the veteran's complaints of extreme joint, muscle and 
bone pain.

The claims file contains a February 1997 Persian Gulf War 
registry sheet.  The veteran reported aches and pains and 
headaches beginning in 1993.  In one February 1997 notation, 
it was reported that the veteran complained of left knee 
pain, swelling and a limp.  The impression was left knee 
pain.

In March 1997 the RO notified the veteran that his service 
medical records had not yet been obtained and that if he had 
any service records in his possession he should provide VA 
with copies, or, if he was aware of where such would be 
located he should advise VA as to such location.  The RO 
advised the veteran it was his ultimate responsibility to 
ensure all required evidence was obtained.

In a statement received in April 1997, the veteran reported 
having experienced joint and muscle pain and a continual 
headache since his return from Saudi Arabia.  By letter dated 
in April 1997, the RO again advised the veteran to provide VA 
with copies of any service records in his possession.

An April 1997 VA record notes questionable rheumatoid 
arthritis; the veteran was noted to complain of migratory 
joint pain.  

In May 1997, the RO received a lay statement from K.R., who 
noted the veteran had been a consistent jogger in the past, 
demonstrating high energy and a positive attitude.  K.R. 
reported that since returning from the Persian Gulf the 
veteran appeared to be in constant pain and to be less 
energetic, was unable to lift himself from a chair without 
pushing up with his arms and also appeared to have become 
crippled.

In May 1997 the veteran reported he did not have copies of 
his service records.  He complained of fatigue, joint and 
muscular pain, and constant headaches due to Persian Gulf 
service.  In July 1997 the RO advised the veteran as to 
changes in regulations governing claims based on Persian Gulf 
service and also advised him as to the nature of evidence 
potentially probative of his claims, both medical and 
nonmedical, that should be submitted.

Correspondence in the claims file indicates that a request 
for service medical records from the National Personnel 
Records Center (NPRC) was unsuccessful.  In December 1997 the 
RO advised the veteran that his service records had been 
requested from Moncrieff Army hospital, but that it was his 
responsibility to ensure such records were obtained.  The 
Department of the Army notified VA in May 1998 that it had no 
records pertinent to the veteran.  In August 1998, the RO 
advised the veteran that his service medical records had not 
been located and outlined all sources contacted in the 
attempt to obtain such records.  The summary shows that from 
October 1996 to December 1997, VA contacted the NPRC, 
ARPERCEN, and appropriate Army and Army Reserve facilities, 
all without success.  The veteran was advised he should 
submit any service records in his possession.

In September 1998, the veteran presented for a VA general 
medical examination.  The examiner reviewed the claims file 
and noted the absence of prior information other than records 
dated post Persian Gulf service.  The examiner highlighted a 
past medical notation of headache complaints in the 1970s.  
Also noted was that the veteran had sporadic muscle pains 
occurring in various muscles at varying times.  Computerized 
tomography of the brain was stated to be unremarkable.  The 
veteran was noted to lose six hours of work per day due to 
pain and fatigue.  He demonstrated an antalgic gait due to a 
left hip problem.  The diagnoses included multiple migratory 
joint/muscular pains with no known etiology.  Also noted was 
tendinitis of the right knee and dysplasia and mild 
osteoarthritis of the right (sic) hip, as noted on X-ray, and 
tension-type headaches.  The examiner commented that the 
veteran had an "unidentified illness consisting of multiple 
migratory joint pain, chronic fatigue although he apparently 
did not meet the chronic fatigue syndrome classification 
requirements."

VA neurologic examination was conducted in September 1998.  
The veteran complained of a multiplicity of symptoms 
beginning in 1993 or 1994, such as joint swelling, joint 
pain, fatigue, headaches, and muscle aches.  He indicated the 
symptoms were intermittent and "travel around."  Specific 
to headaches the veteran described such as constant, with 
flare-ups occurring 20 times per month and lasting one-to-
five days.  The examiner noted the veteran was taking 
Prednisone for joint pains, the worst of which were in his 
hip.  The diagnoses were muscle contraction headaches and 
left hip pain.  The examiner considered a diagnosis of 
fibromyalgia but concluded the veteran had chronic subjective 
fatigue without evidence of fibromyalgia syndrome, irritable 
bowel syndrome or Raynaud's syndrome.  The examiner also 
considered a diagnosis of chronic fatigue syndrome, first 
noting that the veteran had debilitating fatigue that was 
severe enough to reduce or impair his average daily activity 
below 50 percent since 1993 or 1994, and also noting that the 
onset was subacute, gradually worsening over the years.  The 
examiner noted hip pain secondary to hip arthritis but 
otherwise indicated there were no clinical symptoms that 
might produce the veteran's symptoms.  The examiner also 
noted the absence of low-grade fevers, pharyngitis, tender 
lymph nodes, or objective muscle weakness.  The examiner 
concluded the veteran had six of the required 10 symptoms to 
meet the diagnostic criteria for chronic fatigue syndrome.  
The examiner also noted there were incapacitating episodes of 
headaches requiring bedrest.  The veteran denied taking 
continuous medication for his fatigue.  The diagnosis was a 
history of chronic subjective fatigue.  A computerized 
tomography scan of the brain was normal.

In September 1998, an orthopedic examination report relevant 
to the joints was prepared for VA.  The veteran provided a 
history of left hip pain beginning in 1992 while in service, 
without specific injury.  He also denied specific injury to 
the right knee and reported that pain started in 1993.  X-
rays of both knees showed no evidence of bone or joint 
abnormality.  X-rays of the left hip revealed dysplasia of 
the femoral head and advanced osteoarthritis.  The diagnoses 
were moderately severe osteoarthritis of the left hip and 
mild tendinitis of the right knee.

A Vet Center report dated in December 1999 pertains to PTSD.  
The veteran's report of an onset of joint and bone pain and 
fatigue beginning in 1992-to-1994 was noted.  

In January 2000, the veteran submitted a statement in which 
he reported that the Social Security Administration had 
awarded him 100 percent disability for his symptoms.  He 
referenced an attached "Daily Log" relevant to the 
chronicity and severity of his symptoms; such was not 
attached.  

An April 2000 VA Persian Gulf Clinic note reflects the 
veteran's complaints, to include joint and muscle pain and 
headaches.  No physical examination was done at that time.  
Based on history the assessment was undifferentiated 
connective tissue disease and undiagnosed illnesses that were 
getting progressively worse.

A July 2000 Deferred Rating Decision includes note that the 
veteran's representative clarified the veteran no longer 
desired a hearing but instead wanted the issues on appeal to 
go to the Board.  In August 2000, the veteran advised his 
representative he had no further comment or statement to make 
and he wished his appeal to go forward to the Board as soon 
as possible.  

By letter dated in December 2000, VA notified the veteran 
that Social Security Administration records had been 
requested, but that if he had a copy of such he should 
provide them to VA at the earliest opportunity.  The RO also 
notified the veteran that the "Daily Log" he had previously 
mentioned had not been received and that he should submit 
such to be made a part of his file.  

Computer printouts indicate the veteran received treatment 
for his left hip in Manchester in June 2001 and for his right 
knee in Boston, also in June 2001.  

A July 2001 VA hospital discharge summary shows diagnoses of 
status post left hip replacement and undifferentiated 
connective tissue disorder, with positive rheumatoid factor 
and positive ANA, and hand deformities.  Records dated 
through August continue to show these diagnoses.

In October 2001, VA received notice from the Social Security 
Administration that the veteran's medical file had been 
misplaced and that the Social Security Administration was 
unable to furnish any medical information pertinent to the 
veteran.

By letter dated in January 2002, the RO notified the veteran 
his claims were being forwarded to the Board for appellate 
review and advised him of his rights and procedure relevant 
to the submission of additional evidence and/or additional 
hearing requests.

In June and July 2002, the veteran appeared for VA 
examinations.  The examiner cited to review of the claims 
file.  

In June 2002, the examiner noted the veteran's history of 
major joint pain, diffuse muscle pain and occasional swelling 
and stiffness following service in the Persian Gulf.  
Physical examination revealed prominent Dupuytren's 
fibrositis in the palms of the hands with contracture of the 
metaphalangeal joint of the fourth finger of the right hand 
and an associated hyperextension deformity at the proximal 
interphalangeal joint.  Also noted was incomplete fist 
closure of the right hand, indicative of periarthritis of the 
proximal interphalangeal joint.  The condition was noted to 
appear migratory in nature.  The examiner set out ranges of 
motion pertinent to the elbows, shoulders, wrists, hands, 
hips, knees and ankles.  Also noted was good muscle strength 
in the upper and lower extremities, with some exception 
pertinent to the left hip, status post surgical replacement.  
The examiner stated that the best diagnosis for the condition 
was nonspecific periarthritis of major joints, migratory in 
nature and involving both the upper and lower extremities as 
well as the cervical spine.  Additionally, the examiner 
diagnosed Dupuytren's contracture of both hands and left hip 
osteoarthritis, both opined to likely be associated with the 
periarthritis condition.  The examiner stated that the 
veteran's headaches were related to cervical periarthritis, 
and that a relationship was suspected but not confirmed 
between nonspecific periarthritis and other connective tissue 
disorders and PTSD.  The examiner stated that the intensity 
of the veteran's headaches paralleled the progress of his 
chronic condition.  The examiner finally stated that the 
veteran's right knee pain, joint muscle pain, headache and 
left hip pain were as likely as not due to nonspecific 
periarthritis.

In July 2002 the same VA examiner provided a clarifying 
opinion.  The examiner summarized that it was more likely 
than not that nonspecific arthritis of the major joints was 
related to PTSD; that periarthritis of the major joints 
contributed to the worsening of left hip osteoarthritis; and 
that Dupuytren's contracture in both hands was related to 
periarthritis of the major joints.  The examiner then stated 
that headaches were part of the symptomatology of PTSD and 
cervical pathology but not an independent disability entity.  
The examiner stated that headaches did not represent a 
distinct disability but were more than likely due 80 percent 
to PTSD and 20 percent to cervical periarthritis.






Analysis

Migratory joint and/or muscle pain

As noted above, service medical records are unavailable.  
Subsequent to his Persian Gulf service, however, the veteran 
has generally complained of chronic migratory joint and 
muscle pains.  Competent physicians have considered his 
reported symptom history and have questioned whether the 
veteran has rheumatoid arthritis, fibromyalgia, and/or 
chronic fatigue syndrome to explain his symptoms.  They have 
ruled out these diagnosed illnesses based on negative 
clinical testing or the absence of manifestations 
characteristic of such disease processes.  The Board 
emphasizes, however, that the veteran's history of ongoing 
muscle and joint pain is consistent and credible.  He has 
reported such in connection with both outpatient treatment 
and VA examinations.  Also, the record contains a lay 
statement relevant to the fact that the veteran has been 
observed to have decreased energy and that his appearance is 
of being "crippled" or in pain since service.

Further consistent with the veteran's reports is the 
September 1998 VA general medical examiner's finding that the 
veteran had an unidentified illness consisting in part of 
multiple migratory joint pains.  To provide additional 
medical clarification, the veteran's symptoms and history 
were again considered by the VA examiner in June and July 
2002.  That examiner opined that the best diagnosis for the 
veteran's migratory joint and muscle pains was nonspecific 
periarthritis affecting the upper and lower extremities.  The 
examiner emphasized the ongoing nature of symptoms associated 
with nonspecific periarthritis since the veteran's Persian 
Gulf service.  There is no competent medical evidence 
refuting the post-service continuity of symptoms attributable 
to diagnosed periarthritis of multiple joints or otherwise 
refuting the existence of an etiologic relationship between 
such diagnosis and service.

The Board also notes that, in addition to a diagnosis of 
nonspecific periarthritis affecting multiple joints, the 
June/July 2002 examiner noted diagnoses of left hip 
osteoarthritis, a history of right knee tendonitis, currently 
acknowledged as knee pain, and Dupuytren's contractures of 
both hands.  The examiner generally opined that all of these 
problems were related to diagnosed periarthritis.  The 
examiner also suggested that there was relationship between 
such and the veteran's service-connected PTSD.  In the July 
2002 clarifying opinion, the examiner indicated that, in any 
case, the veteran's periarthritis of service origin 
contributed to the worsening of left hip osteoarthritis.  

In sum, the competent medical evidence of record attributes 
ongoing symptoms of muscle and joint pain, first noted 
shortly after Persian Gulf service, to diagnoses of 
periarthritis of multiple joints, left hip osteoarthritis and 
Dupuytren's contractures of the hands, and further 
etiologically relates such generally to the veteran's period 
of Persian Gulf service and to his service-connected PTSD.  
As such, service connection for the identified diagnoses is 
warranted.

Headaches

At the time of his Agent Orange examination in December 1987, 
the veteran provided a history of having experienced 
headaches in the 1970s, without having sought any medical 
treatment for such.  He did not specifically complain of 
current headaches nor did the physician offer any diagnostic 
conclusion relevant to the veteran's history of headaches.  
The record is negative for any medical confirmation of 
chronic headaches in the 1970s, and, moreover, the existing 
record is negative for note of any headache complaints or 
diagnoses for many years after the December 1987 history 
offered by the veteran.  The next report of headaches is 
shown at the time of the veteran's February 1997 Persian Gulf 
registration.  He then indicated he had experienced headaches 
on a chronic basis beginning in 1993, subsequent to his 
service in the Persian Gulf.  The veteran has reported such 
headaches as continuing to date.  The Board finds such report 
credible and consistent with the available medical evidence.

Headaches are one of the signs and symptoms indicated under 
38 C.F.R. § 3.317 as potentially indicative of an undiagnosed 
illness.  Thus, VA sought medical evidence relevant to the 
existence and etiology of a headache disability.  The 
September 1998 neurologic examiner noted the veteran's 
description as to the frequency, duration and severity of 
headaches.  The examiner noted that computerized tomography 
scanning of the brain was negative.  Based on such history 
the examiner described the headaches as tension headaches, 
but did not otherwise identify their etiology.  The 
June/July 2002 VA examiner specifically considered the 
veteran's headache complaints in the context of the entire 
medical record.  The examiner did not dissociate headaches 
from service.  Rather, the examiner attributed headaches to 
known clinical diagnoses, specifically identifying headaches 
as symptoms associated with service-connected PTSD and 
cervical disability.  The examiner clearly opined that the 
veteran did not manifest any distinct disability entity 
manifested by headaches.  The June/July 2002 opinion is more 
probative than the September 1998 opinion.  First, as stated, 
the September 1998 examiner did not comment on the etiology 
of noted tension headaches.  Furthermore, the June/July 2002 
VA examiner based the diagnostic conclusion on a more 
complete review of available medical evidence and statements 
as presented by the veteran.  There is no other competent 
medical evidence identifying a distinct headache disability 
as opposed to mere headache symptoms readily associated with 
already service-connected disabilities.  As a lay person, the 
veteran himself is not competent to provide such requisite 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As a symptom and not a disability entity, headaches do not 
warrant presumptive or direct service connection.

With respect to headaches, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107.







ORDER

Service connection for nonspecific periarthritis, manifested 
by migratory joint and muscle pain and affecting both the 
upper and lower extremity joints, is granted.

Service connection for osteoarthritis of the left hip is 
granted.

Service connection for Dupuytren's contractures of both hands 
is granted.

Service connection for a headache disability is denied.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

